NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



BAY AREA INJURY REHAB                            )
SPECIALISTS, a.a.o. Modesto Arencibia,           )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-260
                                                 )
PROGRESSIVE SELECT INSURANCE                     )
COMPANY,                                         )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed September 5, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Cheryl
Thomas, Judge.

David M. Caldevilla of de la Parte & Gilbert,
P.A., Tampa; Christopher P. Calkin and
Mike N. Koulianos of The Law Offices of
Christopher P. Calkin, P.A., Tampa; and J.
Daniel Clark of Clark Martino P.A., Tampa,
for Petitioner.

Michael C. Clarke and Betsy E. Gallagher
of Kubicki Draper, P.A., Tampa, for
Respondent.



PER CURIAM.
           Denied.

CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.




                                  -2-